Citation Nr: 1130013	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in early remission prior to October 20, 2009.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in early remission from October 20, 2009 to June 23, 2010.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD with alcohol abuse in early remission from June 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  He is a Vietnam veteran who earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for anxiety (claimed as PTSD) assigning a 10 percent evaluation, effective August 10, 2005.  In March 2007, the RO characterized the issue as PTSD and increased the evaluation to 30 percent, effective August 10, 2005.  

In December 2007, the Veteran and his girlfriend testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder.

In February 2008 and February 2010, the Board remanded the case for additional development.   

In April 2011, the RO characterized the issue as PTSD with alcohol abuse in early remission and increased the evaluation to 70 percent, effective June 24, 2010.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also granted TDIU effective June 24, 2010; the Veteran has not filed a notice of disagreement regarding the assigned effective date.

Because the Board has assigned a "staged" rating to the Veteran's service-connected PTSD, the issue has been recharacterized.


FINDINGS OF FACT

1.  Prior to October 20, 2009, the Veteran's PTSD was manifested by sleep impairment, nightmares, flashbacks, avoidance, irritability, constant anxiety, weekly panic attacks, occasional thoughts of suicide, and a GAF score range of 45 to 65.

2.  From October 20, 2009 to June 23, 2010, the Veteran's PTSD was manifested by severe occupational and social impairment with deficiencies in mood, due to such symptoms as difficulty in adapting to stressful circumstances and difficulty getting along with people.  

3.  From June 24, 2010, the Veteran's PTSD has been manifested by an inability to maintain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 percent for PTSD with alcohol abuse in early remission prior to October 20, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD with alcohol abuse in early remission from October 20, 2009 to June 23, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1 - 4.7, 4.130, Diagnostic Code 9411 (2010). 

3.  The criteria for an initial evaluation of 100 percent for PTSD, effective June 24, 2010, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice he was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs) and afforded the Veteran mental  examinations.  The November 2005, July 2009, and October 2009 VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's PTSD.  In March 2010, the RO requested treatment records from the Veterans Center in Johnson City.  A negative reply was received later that month.  In April 2010, the RO requested that VAMC Mountain Home provide any treatment records from the Veterans Center.  A negative reply was received later that month.  There has been substantial compliance with the Board's February 2008 and February 2010 Remand Orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Initial Ratings

The Veteran seeks a higher initial evaluation in excess of 30 percent for PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates PTSD under the general criteria for a chronic adjustment disorder.  38 C.F.R. § 4.130.

A 30 percent evaluation is to be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  Scores ranging from 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Although the GAF scores do not fit neatly into the rating criteria, the Board is under an obligation to review all the evidence of record.  The fact that evidence is not neat does not absolve the Board of this duty.  Carpenter v. Brown, 8 Vet. App. 240 (1995).

The Veteran receives treatment at the VA for his PTSD.  During a July 2005 PTSD screening evaluation, the Veteran reported his in-service stressors of being threatened by a fellow soldier with a gun and receiving heavy artillery fire.  He reported a history of weekly nightmares, flashbacks, avoidance in the form of alcohol abuse, sleep disturbance, irritability, hypervigilance, weekly panic attacks, and problems focusing.  He felt anxious all the time, and often felt sad.  He had stopped hunting for many years, but had recently started again.  However, gunfire startled him.  The Veteran was divorced from his wife of 34 years.  He had one daughter and two grandsons and felt close to them.  He also had a girlfriend.  He had worked as a pipe welder for 35 years and had been at the same company since 1985.  He had several friends with whom he socialized on a biweekly basis, and he attended church weekly.  The Veteran exhibited a restricted affect.  He was casually dressed and neatly groomed.  He related in a friendly manner, but was tearful at times.  Eye contact was good, and speech rate was somewhat slow.  He had endorsed suicidal ideations in the past, but not recently.  There was no evidence of hallucinations or delusions.  He was alert and oriented.  Judgment and insight were intact.  A GAF score of 51 was assigned.

The Veteran submitted to his first VA examination in November 2005.  He reported sleep disturbance, nightmares up to three times per week, exaggerated startle response, avoidance, intrusive recollections, and hypervigilance.  He was easily angered, but was usually able to control his temper.  He had cut back on his use of alcohol.  Recreational and other hobbies included hunting, fishing, horseback riding, and working on his farm.  The Veteran reportedly got depressed sometimes.  His affect was moderately restricted.  He was casually and appropriately groomed and dressed.  Eye contact was fair.  Speech was slow and monotone, but of good fluency and articulation.  He was cooperative and pleasant.  He had occasional thoughts of suicide.  Thought processes were logical and goal oriented.  There was no evidence of hallucinations or delusions.  Judgment was intact.  Remote memory was intact, but short-term recall was impaired.  The examiner determined that the Veteran's current psychosocial functioning was good, as he was able to maintain multiple relationships.  His current occupational functioning was also good, as he was able to maintain employment for 20 years at the same place and then come home and work on his farm.  A GAF score of 65 was assigned.

A December 2005 PTSD intake evaluation shows that the Veteran thought he heard noises or even voices at home a lot, although the clinician noted that there was no evidence of hallucinations or delusions.

In January 2006, the Veteran reported that he was easily irritated and had been described as "cranky" by a co-worker.  However, he was able to keep his anger in check, and had had no major outbursts recently.  He was occasionally depressed, but was still able to enjoy time with his two young grandsons, as well as raise horses.  He had a neutral affect with fair range.  

In March 2006, the Veteran reported persistent depression.  He had had suicidal thoughts as recently as the previous week, but denied intent.  A GAF score of 50 was assigned.

In July 2006, the Veteran reported paranoia, but denied delusions or hallucinations.  Short- and long-term memory were impaired.  Concentration and attention were also impaired.  Abstract ability was intact, as he was able to converse in more complex thought processes.  His mood was dysphoric with blunted mood and congruent affect.  Speech was spontaneous.  Insight and judgment were good.  A GAF score of 45 was assigned.

In October 2006, the Veteran complained of increasing irritability and anxiety.  Socially isolative tendencies were noted.  He reported tension in his relationship with his girlfriend, with whom he lived.  There was some spontaneous speech at a normal rate.  His affect was neutral and constricted.  No suicidal ideations were noted.  

In March 2007, the Veteran reported that 50 percent of his days were impaired by ongoing anxiety and depression.  He kept active with work, but noted significant irritability there at times and had even raised his voice on occasion.  A GAF score of 53 was assigned.

In February 2008, the Veteran reported a significant worsening of his depression, with anhedonia, low energy, insomnia, and decreased appetite.  The Veteran reported that three weeks before he had "held a gun and contemplated shooting [him]self."  He denied subsequent suicide attempts, and the clinician noted that there were no current suicidal ideations.  The Veteran was casually dressed, but his hair was uncombed.  There was some spontaneous speech, but less than usual.  His affect was somber to anxious.  

In November 2008, the Veteran reported ongoing depression.  The examiner noted that while the Veteran "still has vague suicidal ideations, this has not led to any actual suicidal intent."

In April 2009, the Veteran reported some improvement since his last visit.  His sleep and appetite were better.  He was active with work and his horses.  He spent time with friends.  However, he reported feeling tense and anxious nearly constantly.  His affect was constricted, although the examiner noted that there was better range compared to recent visits.  A GAF score of 50 was assigned.

The Veteran submitted to his second VA examination in July 2009.  He described the past year as difficult, with an increase in treatment appointments and nightmares, and some suicidal ideation.  He complained of sleep disturbance.  He denied panic attacks.  He also reported an increase in isolation with an accompanying decrease in his ability to feel joy and closeness.  He was drinking a lot of alcohol, and stated "I drink severe in the evening."  Speech was spontaneous, and affect was appropriate.  His mood was anxious.  Thought process and content were unremarkable.  Immediate memory was mildly impaired.  The examiner opined that there were deficiencies in mood, but not family relations or work.  There was not reduced reliability or productivity.  However, there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 45 was assigned.

The Veteran submitted to his third VA examination on October 16, 2009 with the same examiner who had conducted the July 2009 VA examination.  The examiner noted that none of the basic information had changed from the July 2009 report, except that the Veteran reportedly had not had any alcohol since July 2009.  The examiner noted that the Veteran's symptoms "remain very severe and are causing significant impairment in his personal and social interactions."  However, he also noted that the Veteran continued to perform his job functions well.  A GAF score of 45 was assigned.

A psychological treatment note dated October 20, 2009 later shows that the Veteran had been "notably more anxious and depressed of late" and that his mood was affecting his work performance.  

In April 2010 correspondence, the Veteran stated that he had been terminated from his job because of problems he was having with the other employees in his work group.  He reported difficulty controlling his emotions at work, stating "I was unable to control myself."

The Veteran's most recent VA examination was conducted in June 2010.  He reported having a positive relationship with his daughter and a close relationship with his mother.  He enjoyed visiting his grandsons and was able to show affection for them.  He had a few casual friends he socialized with.  However, he was no longer working.  The Veteran described a violent incident that had occurred in November or December 2009 at work where he got into a physical fight with a co-worker, which arose out of a verbal argument over work duties.  The fight was broken up by other co-workers.  He was terminated shortly after this incident.  The examiner noted that the Veteran's social functioning had declined.  He stayed busy maintaining his farm, but he lived alone.  He reported excessive daily beer drinking up until May, at which time he quit.  Mood was anxious and depressed.  Affect was constricted.  There was mild difficulty with attention.  He denied panic attacks and suicidal thoughts.  Recent and recall memory were mildly impaired.  The examiner determined that the Veteran's functioning was seriously impaired in that he was unable to sustain employment due to distrust of others and easy irritability, i.e., he could not handle the social environment of a work setting.  He was alienated from the social world and was suspicious of nearly everyone.  The examiner noted that "even if [the Veteran] were assigned to work independently as a welder, his intrusive memories and mild concentration difficulty would interfere with his ability to focus on tasks and adequately complete them."  However, later in the report the examiner opined that there was not total occupational and social impairment.  A GAF score of 45 was assigned.

a.  Evaluation prior to October 20, 2009

The evidence during this time period more closely approximates the criteria for a 30 percent evaluation for PTSD.  The Veteran's main symptoms were sleep impairment, nightmares, flashbacks, avoidance, irritability, constant anxiety, depression, intermittent panic attacks, and occasional thoughts of suicide.  None of the VA treatment records or examinations show the Veteran to have reduced reliability and productivity, flattened affect, stereotyped speech, difficulty in understanding commands, impaired judgment or thinking, or difficulty in establishing and maintaining effective work and social relationships.

While he was at times irritable and angry, the Veteran was able to control his temper.  He was working full-time in addition to running his farm.  Despite the October 2009 VA examiner's finding that the Veteran suffered significant impairment in his personal and social relationships, he was able to maintain a relationship with his girlfriend throughout most of this time period, as well as relationships with his mother, daughter, and grandchildren.  Although the July 2009 VA examiner noted disturbances of mood, he specifically noted only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Reported memory problems were only emergent during this period, and were not shown objectively or subjectively to have caused any real functional impairment at work or at home.  The Veteran's hygiene and grooming did not visibly suffer, and no impaired judgment or thought processes were shown at any time.  Although the Veteran reported occasional suicidal ideation during this time period, and a suicidal gesture in February 2008, his VA treatment providers did not feel that he demonstrated active suicidal intent and/or planning. 

His GAF scores also support a 30 percent evaluation.  The GAF score of 65 indicates mild symptoms, while the GAF scores of 51 and 53 indicate moderate symptoms, as evidenced by the medical findings.  The GAF scores of 50 and 45 indicate more serious symptoms such as suicidal ideation, serious obsessional rituals, and serious impairment in social and occupational functioning.  See DSM-IV.  The GAF scores of 50 and 45 meet some of the criteria for a 50 percent evaluation; however, these scores, taken with the other evidence of record prior to October 20, 2009, more closely approximate the criteria for a 30 percent evaluation for PTSD.  See 38 C.F.R. § 4.7.  

In sum, although the Veteran had periods when his PTSD symptoms were worse than at other times during this time period, the symptomatology remained fairly consistent prior to October 20, 2009.  

The preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved, and an increased initial evaluation prior to October 20, 2009, is not warranted.

b.  Evaluation from October 20, 2009 to June 23, 2010

The Veteran's PTSD symptoms during this time period were manifested by severe occupational and social impairment, with deficiencies in most areas, such as work and mood.  Notably, the October 20, 2009 VA record is the first time a significant impairment in the Veteran's work performance was observed by a treatment provider.  This finding is supported by the workplace fight that took place in the fall of November 2009 and resulted in the Veteran's termination.  The evidence during this time period meets the criteria for a 70 percent evaluation for PTSD.

Although mindful of the effect on the Veteran's employment, the objective findings on examination do not support the assignment of a 100 percent evaluation during this time period.  For example, he continued to engage in activities of daily living.  He acted appropriately at the October 20, 2009 appointment.  There is no evidence during this time period of gross impairment in thought processes, persistent delusions or hallucinations, an inability to perform activities of daily living, or disorientation.  Even though the Veteran had severe occupational and social impairment as a result of his PTSD, he was not shown to be totally occupationally and socially impaired.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the threshold element under the Thun test is not met, i.e. the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral or consideration thereof is required.

c.  Evaluation from June 24, 2010

The June 2010 VA examination report establishes that the Veteran is unable to maintain employment due to his service-connected PTSD.  The examiner opined that the Veteran is "unable to sustain employment due to distrust of others and easy irritability" and that "he could not handle the social environment of a work setting."  The examiner noted that the Veteran is alienated from the social world and is suspicious of nearly everyone.  The examiner further determined that "even if [the Veteran] were assigned to work independently as a welder, his intrusive memories and mild concentration difficulty would interfere with his ability to focus on tasks and adequately complete them."  Although the June 2010 report notes that there is not total occupational and social impairment, the Board cannot conceive of any real world work situation in which the Veteran could reasonably function.  Even the relatively solitary duties of a welder are beyond him.




ORDER

An initial evaluation greater than 30 percent for PTSD prior to October 20, 2009 is denied.

An initial evaluation of 70 percent for PTSD from October 20, 2009 to June 23, 2010, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial evaluation of 100 for PTSD from June 24, 2010 is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


